Hill, P. J. (concurring).
An exemption of $5,000 is granted upon a transfer to a lineal descendant. (Tax Law, § 249-q, b.) The will of the testator directs a division following a life use by his widow and after her death. “ The general rule applicable to the facts here presented is well established that when property at a future *102date is to pass to a certain class of persons it will be distributed amongst the persons who compose such class at the date of distribution.” (Gilliam v. Guaranty Trust Co., 186 N. Y. 127, 133.) Until the death of testator’s widow, which event by the terms of the will terminated her intervening estate, neither testator’s children nor their issue received a bequest which the child or issue could sell or bequeath. (Paget v. Melcher, 156 N. Y. 399.) “ It is not to be assumed that the Legislature intended to compel the citizen to pay a tax upon an interest he may never receive, and the reasonable construction of this statute leads to no such unjust result.” (Matter of Roosevelt, 143 N. Y. 120, 123.)
I favor a reversal of the order.
Order reversed on the law, and pro forma order of the appraiser (surrogate) modified as indicated in the opinion, and proceeding remitted to the surrogate for further action in accordance with opinion, with costs to each party, payable out of the estate.